Citation Nr: 1106903	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pelvic rotation, 
including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus.  

2.  Entitlement to service connection for L3 nerve group disorder 
causing numbness/sleeping feeling to left thigh and knee, 
including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus.  

3.  Entitlement to service connection for a disorder claimed as 
spinal alignment C1 through S3, including as secondary to 
service-connected soft tissue lacerations to right foot and heel 
with residual pes planus.  

4.  Entitlement to service connection for a disorder claimed as 
an inability to sustain an upright position, to support body 
weight independently, or to recover from a fall, right leg, 
including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus.  

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected soft tissue lacerations to right foot and heel 
with residual pes planus.

6.  Entitlement to an initial compensable evaluation for muscle 
atrophy, right calf.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of March 2005 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Veteran testified in support of these claims during a hearing 
held before a Decision Review Officer at the RO in March 2007.  

In May 2009, the Veteran's claim was remanded for further 
development.  The requested action, however, was not taken. As 
such, the claim must again be remanded.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA and Stegall v. West, 11 Vet. App. 268 (1998), the 
Board finds that another remand is necessary regarding the above-
captioned claims.  

In May 2009, the Board remanded the Veteran's claim for further 
development-including a VA examination.  The remand order 
specifically requested that the Veteran be examined not only by 
an orthopedic specialist, but also a neurologist, as the Veteran 
contends he has neurological manifestations related to his 
service-connected disabilities.  The Veteran underwent the 
orthopedic portion of the VA examination in September 2009.  The 
examination report notes that the Veteran had EMG pending for his 
lower extremities, and the examiner noted that as of October 
2009, the Phoenix EMG staff could not be reached regarding the 
September 2009 EMG request.  The examiner indicated that he 
signed the instant report, and the EMG report, once performed, 
would be forwarded to the RO when received.  

Upon careful review of the Veteran's claims file, it does not 
appear that the Veteran has ever been afforded a neurological 
examination regarding the claimed disabilities.  In fact, in a 
September 2010 letter to VA, he indicated that he has yet to 
undergo the neurological examination, nor had one been scheduled.  

Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board confers 
on the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the VA 
Secretary a concomitant duty to ensure compliance with the terms 
of the remand, either personally or as the head of the 
Department.  Additionally, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Additionally, The Board notes that once VA undertakes the effort 
to provide an examination when developing a service connection 
claim, the examination must be an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes that 
many of the Veteran's issues, both with respect to service 
connection and increased ratings, involve nerve complaints.  The 
Board finds that the September 2009 VA examination is inadequate 
inasmuch as it does not include a neurological examination.  As 
such, the claim must be remanded for another VA examination.  

Also, in August 2010, the Veteran was awarded service connection 
for, inter alia, degenerative disc disease of the cervical spine, 
degenerative disc disease of the thoracic and lumbar spines, 
degenerative joint disease of the bilateral knees, and an 
increased rating for muscle atrophy of the right calf to 10 
percent.  Upon remand, the Veteran should be asked whether he 
wishes to continue with all or some of the issues on appeal, and 
whether the August 2010 rating decision has indeed resolved some 
of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding 
VA or private treatment records dated since 
the August 2010 SSOC or as identified by the 
Veteran.

2.  The RO/AMC should contact the Veteran and 
ask whether he is satisfied with the 10 
percent rating currently assigned for his 
muscle atrophy of the right calf, and whether 
his service connection for bilateral knees, 
neck, and back satisfy any of the issues 
noted on the cover page of this decision-
namely, the claims involving a disorder 
causing spinal alignment problems and/or his 
inability to stand upright.  

3.  Following clarification of the issues, 
the RO/AMC should arrange for the Veteran to 
undergo a VA neurological examination, and 
another orthopedic examination, if another 
orthopedic examination is deemed necessary, 
by an examiner who has not yet evaluated the 
Veteran in support of the claims being 
remanded.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his/her written report that he/she 
conducted such a review.  The examiner(s) 
should comment on the September 2009 VA 
examination report if necessary.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) identify all objective right 
lower extremity symptoms 
resulting from the Veteran's in-
service injury, including those 
affecting his knee, thigh, calf 
and foot;

b) distinguish any nerve damage 
affecting the Veteran's knee, 
thigh, calf and foot (even if 
solely sensory in nature), from 
the muscle and joint damage 
affecting those parts; 

c) characterize any nerve damage 
as mild, moderate, moderately 
severe or severe and identify all 
nerves affected; 

d) characterize any muscle damage 
as slight, moderate, moderately 
severe or severe; 

e) characterize the Veteran's pes 
planus as mild, moderate, severe, 
or pronounced and note all 
symptomatology resulting 
therefrom; 

f) if the right knee symptoms are 
not found to be due to the 
Veteran's in-service injury, 
discuss the medical evidence of 
record contradicting that opinion 
and explain the basis for 
refuting it; 

g) diagnose all cervical, 
thoracic and lumbar spine 
disorders shown to exist; 

h) opine whether each disorder is 
at least as likely as not related 
to the Veteran's active service, 
including the in-service injury; 

i) if not, opine whether each 
disorder is aggravated by the 
service-connected soft tissue 
lacerations to right foot and 
heel with residual pes planus 
and, with regard to any lumbar 
spine disorder, whether it 
preexisted service and increased 
in disability therein; 

j) if no disability of the spine 
is found to be related to the in-
service injury, including by 
aggravation, discuss in detail 
the effect of the Veteran's limp 
on all pertinent body parts;  

k) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

l) if an opinion cannot be 
provided without resort to 
speculation, discuss why such is 
the case.

3.  Readjudicate the claims being remanded.  
In so doing, consider whether the Veteran 
is entitled to separate evaluations for 
nerve, muscle and/or joint damage of the 
right lower extremity, and any disorder of 
the spine and right knee, including based 
on aggravation.  Thereafter, if any benefit 
sought is not granted, provide the Veteran 
and his representative a supplemental 
statement of the case and an opportunity to 
respond thereto.  

Subject to current appellate procedure, return this case to the 
Board for further consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
remanded claims.  No action is required of the Veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.G. MAZZUCCHELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


